Citation Nr: 0510318	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-35 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right hip disability, 
to include as due to the veteran's service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty from October 1940 to 
September 1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2003, a 
statement of the case was issued in September 2003 and a 
substantive appeal was received in November 2003.  The Board 
notes that the veteran requested a hearing; however, by way 
of telephone contact in February 2004, the veteran's 
representative notified the RO that the veteran wished to 
cancel his hearing.  Additionally, the Board notes that by 
way of a March 2004 rating decision, the RO granted service 
connection for the veteran's left knee disability.  This is 
considered a full grant of the benefit sought and this issue 
is no longer considered to be in appellate status.

In March 2005, the Board granted the appellant's motion to 
advance his appeal on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In March 2005, the veteran's representative submitted written 
argument along with a two-page print out from a medical 
publication certain studies of individuals with knee 
osteoarthritis.  The Board believes that this new evidence is 
arguably pertinent to the issue of right hip disability 
secondary to service-connected left knee disability.  
However, the veteran's representative did not indicate that 
the veteran wished to waive preliminary RO review of this new 
evidence.  Without such a waiver, the Board is required to 
return the case to the RO for preliminary review of the new 
evidence.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Additionally, the Board notes that the veteran is currently 
service connected for a The Board notes at this point that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  The 
February 2004 VA medical opinion of record appears to address 
only the question of whether the right hip disability was 
caused by the left knee disability, not whether it was 
aggravated by it.  Under the circumstances, the Board 
believes additional medical clarification is necessary. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the examiner 
who conducted the February 2004 
examination and ask him to provide an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's service-
connected left knee disability aggravated 
the veteran's right hip disability.  If 
the examiner finds that such aggravation 
has occurred, the examiner should be 
asked to provide an estimate as to the 
degree of aggravation.  A detailed 
rationale should be provided for all 
opinions.

2.  If the examiner who conducted the 
February 2004 VA examination is not 
available, the RO should arrange for the 
veteran to undergo a VA examination to 
determine whether or not the veteran's 
right hip disability was either caused by 
or aggravated by the veteran's service-
connected left knee disability.  It is 
imperative that the claims folder be made 
available to the examiner for review.  
The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran's current 
right hip disability was caused by or 
aggravated by the veteran's service-
connected left knee disability.  If 
aggravation is found, the examiner should 
offer an opinion as to the degree of 
aggravation caused by the left knee 
disability.  A detailed rationale should 
be provided for all opinions.

3.  After completion of the above, the RO 
should review the expanded record (to 
include the copy of a medical publication 
received at the Board in March 2005) and 
determine if the benefit sought can be 
granted.  If the issue remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


